662 S.E.2d 393 (2008)
STATE of North Carolina
v.
Ruben WRIGHT, Jr.
No. 614P07.
Supreme Court of North Carolina.
April 10, 2008.
James R. Parish, Fayetteville, for Wright.
*394 Tiare B. Smiley, Special Deputy Attorney General, G. Dewey Hudson, District Attorney, for State of NC.
Prior report: 184 N.C.App. 464, 646 S.E.2d 625.

ORDER
Upon consideration of the petition filed by Defendant on the 27th day of December 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th day of April 2008."